Dunbar, J.
(concurring).— I cannot concur in the doctrine which is at least implied in the majority opinion, that the possession of recently stolen property, if unexplained, raises the presumption of guilt. I think the more modern and better doctrine is that no presumption is involved, but that the possession of recently stolen property is a circumstance to be considered by the jury like any other circumstance which may be proven tending to overcome the presumption of innocence. However, as the legislature has seen fit to prescribe this rule in a particular class of cases, and as I am not convinced that it violates any constitutional rights of the defendant, I do not feel at liberty to disregard the enactment, and I therefore concur in the result.